Seevers, J.
The defendant is the owner of the real estate in controversy, and the plaintiff claims that he purchased it of her through her agents, Brown & Robbins. The only question to be determined is whether Brown & Robbins were authorized by the defendant to make the sale upon the terms and conditions they did, and we think there is a clear preponderance of the evidence in favor of the plaintiff’s theory. Both Brown and Robbins testify that they were so authorized, and their evidence as to certain declarations of the defendant made afterwards, which tend to show that she personally was willing to execute the deed, is corroborated by the evidence of more than one witness. There is nothing in the evidence or conduct of Brown & Rob-bids disclosed in the record which will warrant us in disbelieving them. The defendant was a witness in her own behalf, but we cannot accept her evidence as true, and reject that of two credible witnessses who testify affirmatively that they were authorized to make the sale.
Affirmed.